Title: From George Washington to Nathanael Greene, 18 December 1782
From: Washington, George
To: Greene, Nathanael


                        
                            My dear Sir
                            Head Quarters Newburgh Decr 18th 1782
                        
                        By the southern Mail of last Week I received your Letter of the 4th of Octr enclosing the Returns of your
                            Army: and I am just now favored with that of the 11th of Novr covering the Returns for the Month of October—As I find by the
                            latter, you had received Mine of the 23d of Septr. I can have no occasion to suggest any thing farther at this time respecting
                            the disposition of the Troops after the Enemy shall have abandoned the southern States—the latitude already given, will in
                            a sufficient manner I believe, enable you to act for the public good, as the State of affairs may then seem to demand.
                        There had been during the summer much speculation & many conjectures that New York would be evacuated
                            before winter, as I informed you in my last letter which was dated the 18th of Octr—but at the same time I mentioned "I
                            had no such idea"; and the event has justified my opinion. I am not without expectations, however, that a detachment will
                            be made in the course of the Winter to the West Indies: indeed many appearances strongly indicate this, or at least that
                            some Orders of embarkation are expected, such as the great preparation of Transports, there being now about 120, collected
                            from various quarters, lying in the east River, compleatly fitted for sea; and Reports still continue to assert that
                            several thousand British Troops will yet be detached.
                        The sailing of the Fleet from New York in two divisions, I suppose must have been well known in Carolina, as
                            in all probability the last squadron served to convoy a part of the Garrison of Charles Town to the W. Indies agreeably to
                            your expectation—But, I imagine you could not have learned, (it having been a secret to this time, which it was not
                            prudent to commit to paper) that the Orders of the Court of Versailles to the Count de Rochambeau (who is himself about to
                            sail for France) were that the Corps under his Orders should go to the West Indies, in case the evacuation of New York or
                            Charles Town should take place. In expectation that the latter would happen, the French Army marched into the eastern
                            States, towards the last of Octr, under pretext of taking winter Quarters there; but in fact, with the design of embarking
                            on board the Fleet of the Marquis de Vaudrieul at Boston, whenever the event on which their ultimate movement depended,
                            became sufficiently ascertained. From the general concurrence of intelligence and a variety of circumstances the Enemy’s intention to leave
                            Charles Town has approached so near to a certainty, that all the Army of His Most Christian Majesty (excepting the Legion
                            of Lauzun which remains behind) have embarked and are to sail in two day’s from this time. As soon as this Fleet is clear
                            of the Coast, and the destination of the Troops shall be positively known at N. York, (as I observed before) it appears
                            not improbable a considerable Corps of British will be sent to Jamaica; for the safety of which Island the apprehensions
                            of the Enemy appear to be very much alarmed, on account of the large force at the Havanna and the arrival of the Marquis
                            de Bouillé with a reinforcement from France. How far the Combined Powers will in reality prosecute a serious Operation in
                            that Quarter, since the failure of the attempt against Gibralter (of the relief of which by the Fleet under Lord Howe, you
                            will, I dare say, have heard before this reaches you), or how far the last mentioned circumstance will end to hasten or
                            retard a general Pacification: I cannot undertake to determine with certainty—Many Politicians imagine, that the fewer
                            capital advantages either of the Belligerent Powers in Europe has over the other, the smaller will be the obstacles that
                            will present themselves in the course of the negociation for Peace—— but almost every thing respecting this business, in my
                            opinion, will rather depend on the strength or weakness of Shelburne’s and Fox’s Parties in the British Parliament.
                        To wait Events, & profit by the Occasions which may occur, I have concentred the Army to a point as
                            much as possible. At West Point and the Cantonment 4 Miles from this place is our whole force, except the Rhode Island
                            Regt at the Northwd and one or two Corps on the Lines. This Army indeed is not numerous, but the efficient strength is
                            greater in proportion to the total Numbers, than ever it has been; the Troops are tolerably well appointed, and have
                            improved very much in their discipline during the last Campaign.
                        The Enemy’s force in New York I compute to be between ten and eleven thousand. Should they weaken themselves
                            by a detachment of 4 or 5000 Men and still attempt to hold that Garrison another Campaign, it would be an indelible blot
                            to the reputation of this Country, not to furnish sufficient means for enabling us to expel them from the Continent. And
                            yet I am free to confess, I have accustomed myself not to be over sanguine in any of my calculations, especially when I
                            consider the want of energy in government, and the want of that disposition in too many of the People, which once
                            influenced them chearfully to yield a part to defend the remainder of their property.
                        Thus, My dear Sir, have I given for your own private satisfaction, a pretty general detail of the affairs of
                            our Allies, Ourselves, & our Enemies, in this part of the Continent—Hoping & expecting the Southern States
                            will be restored to perfect tranquility before this is delivered to you: I have only to add that Mrs Washington joins me
                            in requesting Mrs Greene and yourself to accept our best wishes & Compliments—It will ever give me pleasure
                            to hear from you on matters of business or friendship, being with Sentiments of perfect esteem and regard My Dear Sr
                            Your Most Obedt and Humble Servant
                        
                            Go: Washington
                        
                    